DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to the papers filed December 31, 2020.  Currently, claims 1-4, 26-28, 30-44 are pending.  Claims 3-4 have been withdrawn as drawn to non-elected subject matter. 
	
Election/Restrictions
Applicant's election without traverse of cg10673833 in the paper filed December 31, 2020 is acknowledged.
	The requirement is still deemed proper and is therefore made FINAL.

Priority
This application is a 371 of PCT/US201/040955, filed July 6, 2017 and claims priority to provisional 62/358,771, filed July 6, 2016.  

Drawings
The drawings are acceptable. 



Improper Markush Grouping
Claims 1-2, 26-28, 30-44 are rejected under the judicially approved “improper Markush grouping” doctrine. (See Federal Register, Vol. 76, No. 27, Wednesday, February 9, 2011, page 7166). This rejection is appropriate when the claim contains an improper grouping of alternatively useable species. See In re Harnisch,631 F.2d 716, 719-20 (CCPA 1980). A Markush claim contains an “improper Markush grouping” if:
(1) the species of the Markush group do not share a “single structural similarity,” or (2) the species do not share a common use. Members of a Markush group share a “single structural similarity” when they belong to the same recognized physical or chemical class or to the same art-recognized class. Members of a Markush group share a common use when they are disclosed in the specification or known in the art to be functionally equivalent. See MPEP § 803.02.
Here each species is considered to be a CpG site in a gene that is methylated. 
The recited alternative species in the groups set forth here do not share a single structural similarity, as each different gene and each CpG site that could be detected is itself located in a separate region of the genome and has its own structure. The genes recited in the instant claims, do not share a single structural similarity since each consists of a different nucleotide sequences with different methylation patterns. The only structural similarity present is that all detected positions are part of nucleic acid molecules. The fact that the markers comprise nucleotides per se does not support a conclusion that they have a common single structural similarity because the structure of comprising a nucleotide alone is not essential to the common activity of being correlated with breast cancer. Accordingly, while the different markers are asserted to have the 
MPEP 706.03(y)IIA provides the following guidance as to what constitutes a physical, chemical, or art recognized class:
A recognized physical class, a recognized chemical class, or an art-recognized class is a class wherein “there is an expectation from the knowledge in the art that members of the class will behave in the same way in the context of the claimed invention. In other words, each member could be substituted one for the other, with the expectation that the same intended result would be achieved” (MPEP 706.03(y)DA).

The recited genes and each CpG site do not belong to a recognized chemical class because there is no expectation from the knowledge in the art that the genes and each CpG site will behave in the same manner and can be substituted for one another with the same intended result achieved. In other words, there is no expectation from the knowledge in the art that each of the recited genes and each CpG site would function in the same way in the claimed method; it is only in the context of this specification that it was disclosed that all members of this group may behave in the same way in the context of the claimed invention. Further there is no evidence of record to establish that it is clear from their very nature that each of the recited genes possess the common property of being associated with breast cancer.
MPEP 706.03(y)IIB further states the following:
Where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the compounds do not appear to be members of a recognized physical or chemical class or members of an art-recognized class, the members are considered to share a "single structural similarity" and common use when the alternatively usable compounds share a substantial structural feature that is essential to a common use. Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). See also subsection HB, below.


Following this analysis, the claims are rejected as containing an improper Markush grouping.


Claim Rejections - 35 USC § 112- Second Paragraph
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claims 31, 34-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 31 requires the methylation rate is the proportion of sequence reads showing methylation divided by the total number of reads, however Claims 32 and Claim 1 do not recite reads.  Reads lack proper antecedent basis. 
Claim 34 and 35 are directed the “the lung cancer” but Claim 33 is directed to colon cancer.  “The lung cancer” lacks proper antecedent basis.  Correction is required. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1, 2, 26, 30, 37-41 are rejected under 35 U.S.C. 102(a)(1), as being anticipated by Ambatipudi et al. (Future Medicine, Epigenomics, ISSN 1750-1911, February 11, 2016).
th CpG site.  This is a methylation profile of cg10673833.  

Claims 1, 2, 27, 32, 37-41 are rejected under 35 U.S.C. 102(a)(1), and 35 USC 102(a)(2), as being anticipated by Vierlinger (WO 2016/020551 A1 [published 11 Feb 2016; filed 10 Aug 2015]), as evidenced by Carless (Chapter 10 of Chromatin Protocols [2015]; cited in IDS).  
Vierlinger discloses methods comprising determining the DNA methylation status of certain genes in a sample from a subject, and comparing that status to that of a control to identify thyroid cancer (or risk of thyroid cancer) in the sample (see entire reference, particularly the Abstract).  Vierlinger disclose the use of genes of their Table 1 or Table 2 for analysis in their methods; the MYO1G gene appears in Table 1, as does a specific methylation site probe for cg10673833 (see, e.g., the Abstract; the Summary of the Invention at pages 2-3; pages 5-6; 8-10; 14-15; and Table 1, “CpG sites which map to 63 genes and distinguish between benign vs. malignant” at page 
Vierlinger teaches methods for analyzing tissue biopsy samples (limitations of Claim 29).   The methods include processing the tissue sample and isolating DNA using the AllPrep kit.  Vierlinger teaches performing whole genome methylation analysis on the INfinium 450K methylation platform (limitations of Claim 40-41).     
The methods for determining methylation status taught by Vierlinger include preferred methods in which methylation status is determining using “methylation dependent bisulfite deamination (and consequently the identification of mc – methylated C – changes by any known methods, including PCR and hybridization techniques” (see pages 12-13).  Vierlinger discloses extracting genomic DNA from tissue for methylation analysis, and further exemplifies deamination via sodium bisulfite treatment of genomic DNA (see, .e.g., page 23).  Vierlinger further discloses differentiating methylated and unmethylated sites of interest via hybridization with methylation specific and methylation “unspecific” probes, and generating ratios that reflect relative hybridization levels and provide an indication of methylation status (which inherently constitutes generation of a “methylation profile”) (see pages 14-15).  Further, Vierlinger exemplify the use of the Illumina HumanMethylation450K BeadChip method (and subsequent “Methylation Module” software analysis) in assaying the extracted DNA noted above via such steps multiple times (see pages 23-24 as well as the disclosure of validation at page 25).  
The teachings of Carless et al (see entire reference, particularly pages 144-145 and 152-153) establish that the Illumina protocol employed by Vierlinger inherently .  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 42, 44 are rejected under 35 U.S.C. 103 as being unpatentable over Vierlinger (WO 2016/020551 A1 [published 11 Feb 2016; filed 10 Aug 2015]; cited in IDS), as evidenced by Carless (Chapter 10 of Chromatin Protocols [2015]; cited in IDS) in view of Bediaga et al (Breast Cancer Research 12:R77 [2010]; cited in IDS).

Vierlinger teaches methods for analyzing tissue biopsy samples (limitations of Claim 29).   The methods include processing the tissue sample and isolating DNA using the AllPrep kit.  Vierlinger teaches performing whole genome methylation analysis on the INfinium 450K methylation platform (limitations of Claim 40-41).     The methods for determining methylation status taught by Vierlinger include preferred methods in which methylation status is determining using “methylation dependent bisulfite deamination (and consequently the identification of mc – methylated C – changes by any known methods, including PCR and hybridization techniques” (see pages 12-13).  Vierlinger discloses extracting genomic DNA from tissue for methylation analysis, and further exemplifies deamination via sodium bisulfite treatment of genomic DNA (see, .e.g., page 23).  Vierlinger further discloses differentiating methylated and unmethylated sites of interest via hybridization with methylation specific and methylation “unspecific” 
	Vierlinger does not teach a step of “performing a DNA sequencing reaction to quantify the methylation of the biomarker prior to generating the methylation profile”, as required by claim 44.  Vierlinger also does not teach “a next generation sequencing reaction” as required by claim 42.  
	Like Vierlinger, Bediaga et al disclose analyzing the methylation status of a variety of genes in relationship to cancer (see entire reference).  Bediaga et al report the identification via their methods of methylation profiles for various subtypes of breast cancer (see entire reference, particularly the Abstract and the Results at pages 4-7).
	Bediaga et al disclose performing a microarray-based initial analysis of sample methylation (see page 2-page 3, left column, and page 4), followed by validation of their results using pyrosequencing to quantify methylation (page 3, and page 4, right column-page 5), and also disclose combining all of their data to provide more comprehensive methylation analysis and profiling (page 5, right column-page 7).  As evidenced by Fakruddin et al, pyrosequencing is a “next generation sequencing’ technology (see, e.g., the Title and Abstract); thus, it is a property of pyrosequencing that it meets the requirements of claim 44.  Bediaga et al further teach that their use of pyrosequencing provides the benefit of validating their initial results, confirming “that genes tested have prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the methods of Vierlinger so as to have included a further step of quantifying methylation via sequencing of cg10673833 (and particularly via pyrosequencing) prior to generating a methylation profile.  An ordinary artisan would have been motivated to have made such a modification for the benefit of validating and confirming the initial results obtaining using microarray analysis, as suggested by Bediaga et al.  

Claim 43 is rejected under 35 U.S.C. 103 as being unpatentable over Vierlinger, as evidenced by Carless, in view of Bediaga et al, as applied to claim 42, 44, above, and further in view of Fakruddin et al (WASJ 24(12):1558 [2013]; cited herein).
The relevant teachings of Vierlinger, Carless, and Bediaga et al are set forth above.  While Bediaga et al teach and provide motivation to perform sequencing, and particularly pyrosequencing, neither Vierlinger nor Bediaga et al teach a sequencing reaction that “comprises droplet digital PCR” as required by claim 43.
Fakruddin et al provide an overview of pyrosequencing and its advantages, noting that its applications include methylation analysis (see entire reference, particularly page 1562, left column).  Fakruddin et al teach that one pyrosequencing platform is the Roche (454) GS FLX pyrosequencer, which employs droplet digital PCR technology to allow “hundreds of thousands of pyrosequencing reactions to be carried prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed the particular PCR methodology of Roche (as taught by Fakruddin et al) in the method suggested by Vierlinger in view of Bediaga et al.  An ordinary artisan would have been motivated to have made such a modification for the advantage of allowing for rapid, simultaneous analysis of numerous individual amplified sequences.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-2, 27, 30, 32, 37-39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of U.S. Patent No. 10,544,467.  
Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘467 claims anticipate the instant claims.  More particularly, the ‘467 claims are directed to a method of generating a methylation profile 

Claims 1-2, 30, 32, 37-44 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 32-52 of copending Application No. 16/727,843 (published as US 20200299776).
Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims correspond to a preferred embodiment selected from those recited in the ‘843 claims.  More particularly, independent claim 32 of the ‘843 claims recites generating a methylation profile via steps corresponding to those of the instant claims, reciting as an alternative cg10673833.  ‘843 further teaches methods for generating profiles for cancer using the claimed methylation methods.    Accordingly, instant Claims 1-2, 30, 32, 37-44 are not patentable distinct from the ’843 claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-2, 26-28, 30-32, 37-44 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-2, 28-30, 32-34, 39-46 of copending Application No. 16/315,605 (published as US 20190360052A1).
Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims correspond to a preferred embodiment selected from those recited in the ‘608 claims.  More particularly, independent claim 1 of the ‘608 claims recites generating a methylation profile via steps corresponding to those of the instant claims, reciting as an alternative cg10673833; this alternative is also set forth separately in dependent claim 2.  The ‘608 claims include a more specific additional step a) in independent claim 1 that is recited as a preferred embodiment in instant dependent claim 40.  It would have been prima facie obvious to one of ordinary skill in the art to have performed any of the alternative methods embraced by ‘608 claim 1, including that corresponding to cg10673833, as these alternatives are explicitly set forth in the ‘608 claims.  Regarding dependent Claims 26-28, 30-32, 37-44 these preferred embodiments are suggested by the further limitations of the ‘608 claims – particularly claims 26-28.  Accordingly, instant claims 1-2, 26-28, 30-32, 37-44 are not patentable distinct from the ’608 claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-2, 26-28, 30-32, 37-44 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-2, 30-32, 37-44 of copending Application No. 16/315,609 (published as US 20190300965A1).
prima facie obvious to one of ordinary skill in the art to have performed any of the alternative methods embraced by ‘609 claim 1, including that corresponding to cg10673833, as these alternatives are explicitly set forth in the ‘609 claims.  Regarding dependent claims 26-28, 30-32, 37-44 these preferred embodiments are suggested by the further limitations of the ‘609 claims – particularly claims 15, 23, 26-28.  Accordingly, instant claims 1-2, 26-28, 30-32, 37-44 are not patentable distinct from the ’609 claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-2, 26-28, 30-32, 37-44 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-2, 27-29, 31-33, 39-46 of copending Application No. 16/315,610 (published as US 20190345560A1).
Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims correspond to a preferred embodiment selected from those recited in the ‘608 claims.  More particularly, independent claim 1 of prima facie obvious to one of ordinary skill in the art to have performed any of the alternative methods embraced by ‘610 claim 1, including that corresponding to cg10673833, as these alternatives are explicitly set forth in the ‘610 claims.  Regarding dependent claims 26-28, 30-32, 37-44  these preferred embodiments are suggested by the further limitations of the ‘610 claims – particularly claims 15, 24, 28-30.  Accordingly, instant claims 1-2, 26-28, 30-32, 37-44 are not patentable distinct from the ’610 claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.



Conclusion
No claims allowable over the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEANINE ANNE GOLDBERG whose telephone number is (571)272-0743.  The examiner can normally be reached on Monday-Friday 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on (571)272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEANINE A GOLDBERG/Primary Examiner, Art Unit 1634                                                                                                                                                                                                        January 13, 2021